DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, the term “writing feel” is indefinite in that it is unclear how much feel the writing improving sheet and the writing improving layer has to have in order to have “writing feel”.
It is advised changing the phrase “writing feel” to the term “writing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al (US 2009/0029151).

Regarding claim 1, Noguchi discloses a transparent conductive film (Abstract) comprising a transparent film substrate (Fig. 1 #1; paragraph [0026]), a transparent conductive film provided on one side of the transparent film substrate (Fig. 1 #2; paragraph [0026]) and a hard-coating layer provided on an opposite side of the transparent film substrate (Fig. 1 #3; paragraph [0026]); and wherein the hard-coating layer contains organic fine particles so as to have antiglare properties (Fig. 1 #3; paragraph [0055])
The transparent conductive film reads on the claimed writing improving sheet. The transparent film substrate reads on the claimed base material. The hard-coating layer reads on the claimed writing improving layer with which a touch pen is brought into contact.

Given that the structure of the transparent conductive film of Noguchi is the same as the structure of the writing improving sheet as disclosed in Fig. 1 and Applicant’s Specification, it is clear that the transparent conductive film of Noguchi would intrinsically have a number of peaks with an amplitude of 1.5 or more in a frequency range of 1 to 2 Hz is 3 or more and 20 or less, 10 wherein the number of peaks is acquired from a frequency- amplitude chart that is obtained through bringing a pen tip of a hard felt core touch pen having a pen tip diameter of 0.5 mm into vertical contact with a surface of the writing feel improving layer with which the touch pen is brought 15 into contact under a pressurization condition of a load of 3.92N, measuring a pen tip resistance force while moving the pen tip at a speed of 100 mm/min in any direction parallel to the surface of the writing feel improving layer to obtain a movement distance-pen tip resistance force 20 chart, and Fourier transforming the obtained movement distance-pen tip resistance force chart to obtain the frequency-amplitude chart

Regarding claim 2, given that the structure of the transparent conductive film of Noguchi is the same as the structure of the writing improving sheet as disclosed in Fig. 1 and Applicant’s Specification, it is clear that the transparent conductive film of Noguchi would intrinsically have a dynamic friction coefficient is 0.10 or more and 0.50 or less when a touch pen having a pen tip of 0.5 mm diameter is used to bring the pen tip into contact with the surface of the writing feel improving layer with which the touch pen is brought into contact and the touch pen is then 30 linearly slid at a speed of 1.6 mm/sec while applying a load of 200 g to the touch pen and maintaining an angle formed between the touch pen and the surface of the writing feel improving layer at 45°.

Regarding claim 3, given that the structure of the transparent conductive film of Noguchi is the same as the structure of the writing improving sheet as disclosed in Fig. 1 and Applicant’s Specification, it is clear that the transparent conductive film of Noguchi would intrinsically have a static friction coefficient is 0.10 or more and 0.50 or less when a touch pen having a pen tip of 0.5 5 mm diameter is used to bring the pen tip into contact with the surface of the writing feel improving layer with which the touch pen is brought into contact and the touch pen is then linearly slid at a speed of 1.6 mm/sec while applying a load of 200 g to the touch pen and maintaining an angle 10 formed between the touch pen and the surface of the writing feel improving layer at 45°.

Regarding claim 4, Noguchi discloses the transparent conductive film comprising curing a hard-coating material by ultraviolet light to form a hard-coating layer (Fig. 1 #3; paragraph [0076]) and wherein the hard-coating material comprises organic fine particles, urethane acrylate, polyol (meth)acrylate and (meth)acrylic polymer (paragraphs [0055] and [0074]).
The urethane acrylate, polyol (meth)acrylate and (meth)acrylic polymer read on the claimed curable components. The organic fine particle reads on the claimed antiviral agent.

Regarding claim 5, Noguchi discloses the transparent conductive film comprising organic fine particles (paragraph [0055]).
The organic fine particles reads on the claimed antiviral agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/           Examiner, Art Unit 1785